Citation Nr: 1119302	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-03 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus and degenerative joint disease of the lumbar spine.  

2.  Entitlement to a compensable initial rating for service-connected diabetic peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1966 to July 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The case was remanded in August 2009 for evidentiary development.  All actions required by the remand have accomplished, and the claim is ripe for appellate review.   

In addition, the issue of service connection for a neurological disorder of the bilateral lower extremities was remanded by the Board in August 2009 for further development.  Based on the results of a September 2009 VA examination, the Appeals Management Center (AMC) awarded service connection for peripheral neuropathy of the bilateral lower extremities.  This is a full grant of the benefits sought on appeal.  

The issue of entitlement to a higher initial rating for peripheral neuropathy of the lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's neurological disorder of the upper extremities is due to nonservice-connected disorders, and is not at least as likely as not related to disease or injury incurred in service or the impact of service-connected diabetes and a low back disability.  



CONCLUSION OF LAW

Service connection for polyneuropathy of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus and degenerative joint disease of the lumbar spine, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.   

The Veteran is represented by the Veterans of Foreign Wars of the United States (VFW), and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports and opinions.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which, in concert with are adequate for resolving the issue of etiology; there is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The Veteran in this case alleges that he developed a polyneuropathy in his hands and arms as a result of either his combat service in the Republic of Vietnam, or, alternatively, as a result (either causally or by aggravation) of his service-connected diabetes or low back disorder.  

The Veteran has complained of numbness and tingling in his upper extremities for many years, and given the existence of service-connected diabetes and degenerative joint disease in the low back, has had medical evaluations to determine if there is any relationship between a current neurological disability in the upper extremities and the service-connected conditions.  Moreover, as the Veteran served as an infantryman in Vietnam, he has also been examined to determine if the stresses of combat service, to include multiple hard exits from helicopters, had any causal relationship to a current neurological problem.  

In November 2005, a VA examination determined that the Veteran did have peripheral neuropathy in the upper extremities, and it was thought that this condition was secondary to carpal tunnel syndrome and "some bilateral ulnar sensory abnormalities."  The examiner concluded that the Veteran "has a history of a sensory disorder in the hands and feet present for decades, and it is not likely due to his recently diagnosed type 2 diabetes mellitus."  At the time of this examination, service connection had not yet been awarded for degenerative disc and joint disease of the lumbar spine, so a potential interrelation between this condition and the peripheral neuropathy in the upper extremities was not discussed.  It is noted that subsequent to this examination, in November 2006, the same VA examiner determined that a low back disability was at least as likely as not related to the Veteran's combat service.  As this precipitated the award of service connection for a disability involving the spine, and as a potential aggravating relationship between diabetes and peripheral neuropathy in the upper extremities was not discussed, the Board remanded the claim for further development in August 2009.  

Subsequent to the Board's remand, the Veteran was again examined by VA in September 2009.  A very detailed neurological examination was afforded, and an electromyography (EMG) nerve conduction study was performed to evaluate the severity and etiology of the upper extremity polyneuropathy.  In the report of the EMG, it was noted that there was slowing in all the nerves tested, and that this was suggestive of peripheral neuropathy.  The median distal motor latencies were longer than the ulnars, and this was suggestive of overlapping bilateral carpal tunnel syndrome.  Lastly, the slowing of ulnar motor conduction across the elbows suggested ulnar compressive neuropathy at the elbows.  Radiculopathy tests were not performed by EMG, as the examining physician determined that the Veteran's complaints and a magnetic resonance imaging (MRI) study showing no nerve root compression were enough to rule out that diagnosis.  

The September 2009 VA examiner waited until the EMG study results were complete before authoring and signing the opinion portion of the examination results in October 2009.  In the narrative portion of this opinion, the examiner stated that polyneuropathy in the bilateral upper extremities was more likely than not due to carpal tunnel syndromes and ulnar compressive syndromes in the elbows.  The Board notes that these conditions are not service connected.  Additionally, the examiner stated that, based on the EMG study, it was more likely that there was no radiculopathy arising from the service-connected low back disability, and that there was not "at least as likely as not enough evidence that the upper extremity neuropathies began in service, to include as a result of injuries sustained as a combat infantryman in Vietnam."  In the physical examination report listed above this conclusion, the examiner noted that the Veteran first complained of abnormality in his hands in the early 1990s, and thus it is implicit that the date of onset of complaint, many years after service, formed the basis of his medical opinion that there was no evidence of a combat-related onset of upper extremity neuropathies.  Lastly, the examiner concluded that there was no electrodiagnostic evidence that service-connected diabetes mellitus aggravated the Veteran's upper extremity compressive neuropathies.  That is, based on the detailed analysis produced in the EMG report, the examiner concluded that there was no clinical evidence of an aggravating relationship between diabetes and the claimed condition.  This is in concert with the earlier November 2005 opinion, which determined that as complaints of hand/arm numbness pre-dated the diagnosis of diabetes by decades, that there was no causal relationship between the current disorder and the service-connected diabetes.  

Essentially, the only evidence supportive of the Veteran's claims are his own assertions.  The Veteran has maintained that his upper extremity problems are either a result of his service, or have manifested as a consequence of his service-connected disabilities.  The Veteran is a recipient of the Combat Infantryman Badge (CIB).  He has consistently maintained that his upper extremity neuropathy has manifested either as a result of service or as due to his service-connected conditions.  

The Board finds the Veteran to be credible in this matter; however, the Board must note that there is no evidence that the Veteran possesses the necessary medical credentials required to opine on such a complex matter as etiology and diagnosis of a neurological disability in the arms and hands.  It is noted that the Veteran, as a layperson, is competent to report on those symptoms which he can perceive through his senses.  Moreover, the Board notes that under certain circumstances, a layperson is competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Although the Veteran can identify the numbness associated with his condition, the diagnosis and assessment of etiology of his disorder requires advanced medical knowledge, as well as a detailed and highly sophisticated understanding of specific medical testing procedures (EMG).  This is not a simple process, and is beyond the capability of the Veteran as a layperson.  Thus, as the Veteran cannot competently address diagnosis or etiology, his assertions on such matters cannot be given significant probative value.  The Veteran has not maintained that he has had a continuity of symptomatology regarding his upper extremities.  He has noted that these issues started in the 1990s.

The preponderance of the evidence is against the Veteran's contentions.  Although his credible lay assertions are noted, they are not enough to overcome the numerous VA medical examination results of record, which are based on detailed medical testing and contain full medical rationales for the opinions reached.  As such, the claim for service connection must be denied.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002);Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for a neurological disorder of the bilateral upper extremities, to include as secondary to service-connected diabetes mellitus and degenerative joint disease of the lumbar spine, is denied.  





REMAND

The claim for service connection for polyneuropathy in the bilateral lower extremities was remanded by the Board in August 2009 for further development.  Based on the results of a September 2009 VA examination, the Appeals Management Center (AMC) awarded service connection for peripheral neuropathy of the bilateral lower extremities.  

It is noted that in the award of service connection, the AMC determined that the neuropathy was not significant enough of a complication of diabetes to warrant the assignment of a separate compensable rating.  In the diagnostic criteria covering diabetes, Note (1) to Code 7913 states that all compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

In the award of service connection for peripheral neuropathy in the lower extremities, the AMC determined that the manifestations of this neuropathy were not sufficient enough to warrant compensation, and thus the condition was considered part of the diabetic process.  Nonetheless, service connection for polyneuropathy/peripheral neuropathy in the bilateral lower extremities was established, and thus there was a full grant of the benefits sought on appeal.  A rating decision, dated in February 2011, indicates this to be the case.  

The Veteran's representative, in an April 2011 informal hearing presentation, stated the assertion that a separate rating should be awarded for the peripheral neuropathy.  The Board does not have jurisdiction to address the initial rating; however, as this correspondence was filed with VA within a year of notification of the February 2011 rating action, it is considered a timely notice of disagreement with the initial rating assigned in that decision.  As such, the case must be remanded so that a statement of the case can be issued, and so that the Veteran and his representative can be afforded the opportunity to file a substantive appeal if desired.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Issue a statement of the case on the issue of entitlement to a compensable initial rating for diabetic peripheral neuropathy in the bilateral lower extremities.  The issue should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


